United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-2360
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri.
Khounxai Phimvongsa,                      *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: February 3, 2006
                                 Filed: February 8, 2006
                                  ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Khounxai Phimvongsa pleaded guilty to being a felon and an unlawful user of
controlled substances in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)
and (g)(3), and possessing marijuana with intent to distribute, in violation of 21 U.S.C.
§ 841(a)(1). The district court1 sentenced him to 46 months in prison and 3 years of
supervised release. On appeal, Phimvongsa’s counsel has moved to withdraw and
filed a brief under Anders v. California, 386 U.S. 738 (1967).



      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
      Phimvongsa’s plea agreement contains a valid appeal waiver. See United States
v. Andis, 333 F.3d 886, 889-90 (8th Cir.) (en banc), cert. denied, 540 U.S. 997 (2003).
Having reviewed the record independently pursuant to Penson v. Ohio, 488 U.S. 75
(1988), for any nonfrivolous issues not covered by the appeal waiver, we enforce the
waiver, dismiss this appeal, and grant counsel’s motion to withdraw.
                       ______________________________




                                          -2-